     Case 2:18-cv-13569-JTM-JVM Document 48 Filed 04/30/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RONALD MARSHALL                                             CIVIL ACTION


VERSUS                                                      NO: 18-13569


JAMES LEBLANC ET AL.                                        SECTION "H"



                                   ORDER
      The Court, having considered the complaint, the record, the applicable
law, the Report and Recommendation (“R&R”) of the United States Magistrate
Judge (Doc. 27) and Plaintiff’s objections to the R&R (Doc. 36) hereby approves
the R&R of the United States Magistrate Judge and adopts it as this Court’s
opinion in this matter except to the extent modified by this Order.
      The R&R recommends dismissal with prejudice of all of Plaintiff’s claims
except for his § 1983 claim against Defendant Dr. Robert Cleveland in his
individual capacity. Plaintiff objects that the R&R recommends dismissal with
prejudice and argues that he should be given leave to amend his Complaint.
The Federal Rules of Civil Procedure provide that leave to amend the
complaint “shall be freely given when justice so requires.” 1 Indeed, the Fifth


      1   FED. R. CIV. P. 15(a).
                                       1
     Case 2:18-cv-13569-JTM-JVM Document 48 Filed 04/30/20 Page 2 of 2



Circuit has stated that “[g]ranting leave to amend is especially appropriate, in
cases such as this, when the trial court has dismissed the complaint for failure
to state a claim.” 2 Accordingly, Plaintiff’s claims are dismissed without
prejudice, and he shall be given leave to amend.
      Next, Plaintiff objects to the Magistrate Judge’s recommendation to
dismiss his claims for injunctive relief against Defendants James LeBlanc,
Robert Tanner, and Beverly Kelly in their official capacities. Defendants did
not provide argument for the dismissal of these claims in their Motion to
Dismiss, and the R&R does not provide reasons for the dismissal of these
claims.
      Accordingly;
      IT IS ORDERED that the Defendants’ Motion to Dismiss (Doc. 21) is
GRANTED IN PART.                 The Motion is denied with respect to Plaintiff’s
individual capacity claim against Defendant Cleveland and official capacity
claims for injunctive relief against Defendants LeBlanc, Tanner, and Kelly. All
of Plaintiff’s remaining claims are DISMISSED WITHOUT PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff may amend his Complaint
within 20 days of this Order to the extent that he can remedy the deficiencies
identified.
                           New Orleans, Louisiana this 29th day of April, 2020.


                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE


      2   Griggs v. Hinds Junior Coll., 563 F.2d 179, 179–80 (5th Cir. 1977).
                                               2
